— Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered March 22, 1988, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress all evidence obtained as the result of certain eavesdropping warrants.
Ordered that this judgment is affirmed.
*775Prior to the court’s acceptance of his plea of guilty, the defendant, through counsel, withdrew "all motions * * * already ruled upon * * * or presently before [the] court”, thereby withdrawing his pre-trial motion to suppress tape-recordings obtained under the authority of certain eavesdropping warrants. Accordingly, the defendant waived his right to seek review of the trial court’s suppression ruling upon appeal from the judgment of conviction (see, People v Battista, 167 AD2d 344).
Our review of the plea allocution indicates that the defendant, who was not a stranger to the criminal justice system, was fully advised of his rights, readily admitted his guilt, and was at all times ably represented by counsel. His present claim that he did not knowingly, voluntarily, and intelligently enter into the plea agreement is therefore without merit (see, People v Harris, 61 NY2d 9; People v Thompson, 140 AD2d 652; People v Sickler, 117 AD2d 880).
We have reviewed the defendant’s remaining contentions, including his claim of excessive sentence, and find them to be either unpreserved for appellate review or without merit. Mangano, P. J., Bracken, Pizzuto and Santucci, JJ., concur.